Acknowledgment
Receipt of an amendment filed 5/23/22 has been acknowledged and entered. 
The office is withdrawing the drawing/claim objection and rejections in view of the amendment. The Examiner further reviewed all the references cited in the IDSs and found that non of the references read on the claimed invention. One particular reference (Chinese Office action) is crossed out because the office action did not include an English translation as stated.  Accordingly, claims 19-34 are in condition for allowance.


	  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm. 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611